                                           Case 3:21-cv-02543-EMC Document 4 Filed 04/09/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TATYANA EVGENIEVNA                               Case No. 21-cv-02543-TSH
                                         DREVALEVA,
                                   8
                                                       Plaintiff,                         REFERRAL FOR PURPOSE OF
                                   9                                                      DETERMINING RELATIONSHIP
                                                 v.
                                  10
                                         JIM HUMES, et al.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED to the

                                  14   Honorable Edward M. Chen for consideration of whether the case is related to Drevalera v.

                                  15   Justices of the California Court of Appeal for the First District, 20-cv-07017-EMC.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: April 9, 2021

                                  19

                                  20
                                                                                                  THOMAS S. HIXSON
                                  21                                                              United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
